DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendment filed on 09/03/2021 was entered.
Amended claims 76-77, 79-82 and 86-97 are pending in the present application.
	Claims 95-97 were withdrawn previously because they are directed to non-elected invention.
	Applicant also elected previously the species:  TCRalpha gene and CD52 gene as first gene and second gene, respectively.
	Accordingly, amended claims 76-77, 79-82 and 86-94 are examined on the merits herein with the above elected species.

Response to Amendment
	The rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the Lack of Written Description was withdrawn upon further consideration, in light of currently amended claims, particularly with the limitation “providing at least 5 x 106 primary human T cells from a single donor”; along with the 1.132 Declaration of Dr. Laurent Poirot filed on 09/03/2021.  The examiner noted that currently amended independent claim 89 simply requires 0.2% efficiency or less in the generation of a population of doubly-inactivated human T-cells (104 doubly-inactivated human T-cells from at least 5 x 106 primary human T cells).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 76-77, 86, 89-90 and 92-93 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cooper et al (US 2014/0349402) in view of Arthaud (US 2007/0286857), Gregory et al (US 2013/0196373), Fahrenkrug et al (US 2012/022143), Hockemeyer et al (Nature Biotechnology 29:731-734, 2011); and evidenced by GenBank Accession No. X02883.1 and Kaplan et al (WO2010/132697).  This is a new ground of rejection. 
Claims 76-77 and 86 encompass a method for generating a population of doubly-inactivated primary human T cells for immunotherapy comprising: providing at least 5 x 106 (e.g., 107, 108, 109 or more) primary human T cells from a single donor; co-electroporating into said primary human T cells: (a) two different RNAs each encoding one half TALE-nuclease, wherein the two half TALE-nucleases dimerize to form a first TALE-nuclease that cleaves at any T-cell receptor alpha sequence as long as the sequence comprising SEQ ID NO:37, and (b) two different RNAs each encoding one half TALE-nuclease, wherein the two half TALE-nucleases dimerize to form a second TALE-nuclease that cleaves at any CD52 sequence as long as the sequence comprises SEQ ID NO:40 to generate a population of transfected human T cells comprising doubly-inactivated human T-cells having both TCRα and CD52 genes inactivate; and expanding   
Claims 89-90 and 92-93 encompass a method for generating a population of doubly-inactivated primary human T-cells comprising: providing at least 5 x 106 (e.g., 107, 108, 109 or more) primary human T cells from a single donor; co-electroporating into said primary human T cells: (a) two different RNAs each encoding one half TALE-nuclease, wherein the two half TALE-nucleases dimerize to form a first TALE-nuclease that cleaves TCRα (elected species for a first gene), and (b) two different RNAs each encoding one half TALE-nuclease, wherein the two half TALE-nucleases dimerize to form a second TALE-nuclease that cleaves CD52 (elected species for a second gene), to generate, prior to expansion, a population of transfected human T cells comprising at least 104 doubly-inactivated human T-cells having both first and second genes inactivated for infusing into an individual for immunotherapy treatment.  With a starting population of at least 5 x 106 primary human T cells, a population of 104 or 105 doubly-inactivated human T cells that is generated prior to expansion would represent only ≤ 0.2% and ≤ 2% efficacy rate, respectively.     
With respect to the elected species, Cooper et al already disclosed at least a method of generating CAR+ T cells genetically modified to eliminate expression of T-cell receptor and/or HLA for immunotherapy, said method comprises the steps of:  a) providing one or more T cells (e.g., human primary T cells from one healthy donor); b) modifying the T cells to express a recombinant chimeric antigen receptor comprising an intracellular signaling domain, a transmembrane domain, and an extracellular domain comprising an antigen binding region (e.g., exemplary human CD19-specific chimeric T an endogenous T-cell receptor alpha/beta chain coding sequence that is not expressed or encodes a nonfunctional T-cell receptor (see at least the abstract; Summary of the Invention; particularly paragraphs 8-14, 17, 22, 72, 118-122, 126, 170-177 and examples 2-6).  Cooper et al also taught that the above disclosed method includes one in which step b) occurs before step c) or step c) occurs before step b); and that the method further comprising the step of propagating the genetically modified T cells for days, weeks or months ex vivo as a bulk population for various applications such as treating any kind of autoimmune disease (e.g., systemic lupus erythematosus, rheumatoid arthritis and B cell-associated autoimmune diseases), infection and cancer such as lymphoma, leukemia, acute lymphoplastic leukemia, chronic lymphoblastic leukemia and chronic lymphocytic leukemia (paragraphs 11, 27, 119, 126 and 153).  Cooper et al also disclose that the alpha and/or beta chains of the TCR are disrupted in CAR+ T cells using zinc finger nucleases (ZFNs) or TALENS (paragraphs 9, 13, 17, 26 and 117-122).  Similarly, Cooper et al also taught that ZFNs or TALENs can be used to eliminate one or more HLA expression by physical means that include electro-transfer of mRNA species, viral vector or non-viral vector (paragraphs 17, 25-26).  Cooper et al stated “These T cell products significantly broaden the application of antigen-specific T-cell therapy, such as for cancer and infection, for example.  In certain embodiments, the invention provides off-the-shelf universal CAR+ T cells from allogeneic healthy donors that can be administered to any patient without causing GVHD.  An advantage to the methods and compositions of the present invention is that the modified cells allow interrogation of the antigen independence of MHC and therefore the cells are These data confirm that TCR-CAR+ T cells can be propagated to achieve high enough cell numbers for a single donor-derived, modified T cell pool to be sufficient for subsequent infusion into multiple recipients, as the need arises” (paragraph 189).  Interesting, Cooper et al further stated explicitly “Subsets of the recombinant T cells may be deleted on artificial antigen presenting cell or with an antibody, such as Campath, which binds CD52 on the T cell surface” (bottom of paragraph 126).  Example 2 demonstrated the disruption of the alpha-beta TCR-CD3 complex on primary human T cells (5 x 106 T cells) via electro-transfer of in vitro transcribed mRNA species coding for two ZFN pairs targeting the constant regions of TCRalpha (TRAC-ZFN-1 and TRAC-ZFN-2) or TCRbeta (TRBC-ZFN-1 and TRB-ZFN-2) (paragraphs 164-165, 174-175, 184-185 and Figs. 1-2).  The human TCRα chain constant region sequence comprises SEQ ID NO: 37 as evidenced by the GenBank Accession No. X02883 (see attached sequence search).  Cooper et al stated “Using this approach, 37% and 15% of electroporated T-cells lost expression of CD3ε using the ZFN pair targeting TRAC and TRBC, respectively,….with no change in the levels of CD3 negative cells in the untransfected and without an appreciable decrease in viability” (bottom of paragraph 184).  Cooper et al also disclosed enrichment of TCRαβ negative T cell population by negative selection using clinically-approved paramagnetic beads and a depletion column, and back-to-back depletion steps resulted in >99% enrichment (Example 3 in paragraph 186).  Example 6 illustrated that TCRNEGCD19RCD28+ T-cells can be propagated to about 109 cells; and Cooper et al concluded “These data confirm that TCRnegCAR+ T cells can be propagated to achieve high enough cell numbers for a single donor-derived, modified T cell pool to be sufficient for subsequent infusion into multiple recipients, as the need arises” (last sentence of paragraph 189).  
Cooper et al did not teach explicitly a method for preparing TCRNEGCD19RCD28+ further having an inactivated CD52 gene by co-electroporating mRNAs encoding two half TALENs cleaving a CD52 sequence comprising SEQ ID NO:40 with mRNAs encoding two half TALENs cleaving a TCRα sequence comprising SEQ ID NO:37, and/or prior to expansion a population of transfected human T cells comprising at least 104 or at least 105 doubly inactivated human T cells having both TCRalpha and CD52 genes inactivated.
At the effective filing date of the present application (05/25/2012), Arthaud et al already taught the use of an effective amount of an anti-CD52 antibody (e.g.,  CAMPATH-1H which is a humanized anti-CD52 monoclonal antibody) to treat diabetes in a patient (see at least the Abstract and Summary of the Invention).  Arthaud also disclosed that CD52 antigen is expressed on lymphocytes, monocytes, macrophages, NK cells; and anti-CD52 antibody is also approved for the treatment of B-cell chronic lymphocytic leukemia in patients who have been treated with alkylating agents and who have failed fludarabine therapy (paragraph 6).  Arthaud further taught that infusion of CAMPATH-1H results in rapid fall of lymphocyte counts and a prolonged lymphopenia that ensues for over 2 years (paragraph 7).
Additionally, Gregory et al also disclosed compositions (e.g., fusion proteins, DNAs or mRNAs) for enhanced TALEN pairs specific to any desired target locus in any cell type (e.g., bacterial, plant, fish, yeast, algae, insect, worm or mammalian cells such as hESC or hiPSC, hematopoietic stem cells), including TALENs specific for PD1, VEGF, CCR5, GR, MHC and TCR genes among many others, for genome engineering and editing applications (see at least the Abstract; Summary of the Invention; particularly paragraphs 10, 13, 15-22, 25-27 and 30-31).  
Moreover, Fahrenkrug et al also taught successfully using TALENs to make genetically modified somatic primary cells (e.g., fetal fibroblasts, adult ear fibroblasts) to make founders of genetically modified animal lines by cloning; as well as methods for enriching and selecting for TALEN-modified cells (see at least the Abstract; Summary and particularly paragraphs 39-50, 75-88, examples 3-8).  Fahrenkrug et al taught that TALENs (in the form of vectors or mRNAs) and/or other factors (e.g., reporter, transposon) can be introduced into a primary cell or embryo using any of the many known techniques for introducing of proteins, RNA, mRNA, DNA or vectors, including co-injection and that the cell may be exposed to or injected with a plurality of vectors (paragraphs 40-41, 43-50).  Fahrenkrug et al stated “It is theorized, without being bound to a specific theory, that cells that express a gene cassette from a first vector are also likely to be successfully modified by a TALEN delivered independently by mRNA or another vector.  Expression of a reporter allows for elimination of cells that do not express the reporter” (paragraph 45); “Transposon co-selection was then applied to cells transfected by nucleofection where >90% transfection efficiency is routine…An unexpectedly high proportion of bi-allelic modifications (about 17% to about 35% depending on the TALEN-pair) were observed" (paragraph 41) and “The success rate for generating active TALEN pairs has been high.  Data collected up to the time of filing shows that 23 of 36 (64%) TALEN pairs were detectably active (>1.0% NHEJ) at 15 genes scattered across the pig and cow genome, on autosomes and both the X and Y chromosomes” (bottom of paragraph 111).  Even without transposon co-selection, Fahrenkrug et al disclosed that the most active TALEN pairs, DMDE7.1 and ACAN12, displayed cleavage of 38% and 25% chromosomes, respectively (paragraphs 41 and 111; Example 3 and Fig. 5).
Furthermore, Hockemeyer et al already successfully engineered transcription activator-like effector nucleases (TALENs) for five distinct genomic loci; and they obtained human embryonic stem cell (ESC) and induced pluripotent stem cell (iPSC) clone carrying transgenic cassettes solely at the TALEN-specified location (Abstract; Figure 1 and Table 1).  Hockenmeyer et al stated “At all five genomic sites tested, we obtained clones carrying transgenes solely at the TALEN-specified locus at a frequency between 67% and 100% for the first intron of OCT4, between 2% and 46% for the targeting of the OCT4STOP codon, of about 50% for the AAVS1 locus, between 1% and 13% for the targeting of the ATG of PITX3 and between 19% and 23% for the PITX3 STOP codon.  These efficiencies are similar to those observed with ZFNs2” (page 734, left column, last full paragraph); “A strategy to minimize potential off-target events is to design TALENs to function as obligatory heterodimers14.  Such heterodimeric nucleases, fused to the TALE DNA binding domain, enabled high-efficiency targeting of the PPR1R12C locus (Table 1)” (page 734, left column, first full paragraph); and “Targeting efficiency was high and similar to that with ZFNs2.  50% of the clones were targeted in one or both alleles and carried no randomly integrated transgene (Fig. 1b, Table 1 and Supplementary Fig. 2)…TALEN- as well as ZFN-mediated targeting of PPP1R12C results in robust transgene expression in pluripotent as well as in differentiated cells” (page 731, right column, second full paragraph).
 Accordingly, it would have been obvious for an ordinary skilled artisan to modify the teachings of Cooper et al by also disrupting the CD52 gene locus in modified T cells (e.g., TCRNEGCD19RCD28+ T-cells) using a pair of CD52-targeted engineered TALEN mRNAs, including co-electroporation of primary human T cells with pairs of half TALEN encoding mRNAs specific for T-cell receptor alpha and CD52 genes, in the preparation of engineered T cells for treating a patient with diabetes or B-cell chronic lymphocytic leukemia undergoing standard anti-CD52 antibody treatment, in light of the teachings of Arthaud, Gregory et al, Fahrenkrug et al and Hockemeyer et al as presented above.  The human CD52 gene contains a genomic sequence comprising SEQ ID NO: 40 as evidenced by SEQ ID NO: 2 taught by Kaplan et al (paragraph 66; Fig.13A-B and attached sequence search). 
An ordinary skilled artisan would have been motivated to carry out the above modifications because the administered engineered T cells would not be depleted by anti-CD52 antibody that is used in the standard treatment regimen for treating patient with diabetes or B-cell chronic lymphocytic leukemia as taught by Arthaud; and as a consequence thereof the treated patient would avoid at least rapid fall of lymphocyte counts and a prolonged lymphopenia.  Additionally, Gregory et al already disclosed compositions (e.g., fusion proteins, DNAs or mRNAs) for enhanced TALEN pairs specific to any desired target locus in any cell type, including TALENs specific for PD1, VEGF, CCR5, GR, MHC and TCR genes among many others, for genome engineering and editing applications, while Hockemeyer et al demonstrated that TALEN-mediated targeting efficiency is similar to that with ZFN for 5 distinct genomic loci in human pluripotent cells.  Moreover, Fahrenkrug et al also taught successfully using TALENs to make genetically modified somatic primary cells (e.g., fetal fibroblasts, adult ear fibroblasts) to make founders of genetically modified animal lines by cloning; as well as a co-transfection, co-selection method for enriching and selecting for TALEN-modified cells.  Please also noting that the primary Cooper reference already taught using zinc finger nucleases (ZFNs) or TALENs to disrupt the alpha and/or beta chains of the TCR in CAR+ T cells, and at least subsets of the recombinant T cells may be deleted with Campath antibody that binds CD52 on the T cell surface.
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Cooper et al, Arthaud, Gregory et al, Fahrenkrug et al and Hockemeyer et al, coupled with a high level of skill of an ordinary skilled artisan in the relevant art to generate a population of doubly-inactivated human T-cells with an efficiency ≤ 0.2% (104 doubly-inactivated human T cells) or ≤ 2% (105 doubly-inactivated human T cells) from a starting population of at least 5 x 106 human primary T cells as encompassed by the instant claims at least on the basis of 37% of electroporated T-cells lost expression of CD3ε using the ZFN pair targeting TRAC reported by Cooper et al along with an efficiency ranging from about 17% to about 35% depending on the TALEN-pairs disclosed by Fahrenkrug et al (e.g., at the minimum 17% (TCRα) x 17% (CD52) = 2.89% doubly-inactivated gene efficiency; 5 x 106 cells x 2.89% = 144,500 doubly-inactivated cells).  Particularly, Hockemeyer et al already demonstrated that TALEN-mediated targeting efficiency is similar to that with ZFN for 5 distinct genomic loci in human pluripotent cells.
The modified method resulting from the combined teachings of Cooper et al, Arthaud, Gregory et al, Fahrenkrug et al and Hockemeyer et al as set forth above is indistinguishable and encompassed by methods of the presently claimed invention. 
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary. 

Claims 91 and 94 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cooper et al (US 2014/0349402) in view of Arthaud (US 2007/0286857), Gregory et al (US 2013/0196373), Fahrenkrug et al (US 2012/022143), Hockemeyer et al (Nature Biotechnology 29:731-734, 2011) as applied to claims 76-77, 86, 89-90 and 92-93 above, and further in view of Berenson et al (US 2002/0058019).  
The combined teachings of Cooper et al, Arthaud, Gregory et al, Fahrenkrug et al and Hockemeyer et al were presented above.  However, none of the cited references teaches specifically to provide at least 108 or 109 primary human T cells from a single donor for electroporation to generate least 106 doubly-inactivated human T cells (this would represent a 1% or 0.1% efficacy rate, respectively).    
At the effective filing date of the present application (05/25/2012), Berenson et al already disclosed methods for simultaneous stimulation and concentration of T-cells after a collection from a patient at a clinical site containing at least 5 x 108 CD3+ T cells even prior initiating the Xcellerate magnetic concentration and stimulation for various applications, including the use in treating cancer, viral infection and immune 31 x 109 to 65 x 109 CD3+ T-cells were obtained from the starting 5 x 108 CD3+ T cells (Table 5).
Accordingly, it would have been obvious for an ordinary skilled artisan to further modify the teachings of Cooper et al, Arthaud, Gregory et al, Fahrenkrug et al and Hockemeyer et al by also providing at least 5 x 108  or 109  primary human T cells from a single donor for electroporation to generate a larger population of at least 106 doubly inactivated human T cells, in light of the teachings of Berenson et al as presented above.  
An ordinary skilled artisan would have been further motivated to carry out the above modification because Berenson et al already disclosed that a collection from a patient at a clinical site already containing at least 5 x 108 CD3+ T cells even prior initiating the Xcellerate magnetic concentration and stimulation process for various applications, and after the Xcellerate process 31 x 109 to 65 x 109 CD3+ T-cells were obtained.
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Cooper et al, Arthaud, Gregory et al, Fahrenkrug et al, Hockemeyer et al and Berensen et al, coupled with a high level of skill of an ordinary skilled artisan in the relevant art to generate a population of doubly-inactivated human T-cells with an efficiency ≤ 0.5% (106 doubly-inactivated human T cells) from a starting population of at least 5 x 108 human primary T cells as encompassed by the instant claims at least on the basis of 37% of electroporated T-cells lost expression of CD3ε using the ZFN pair targeting TRAC reported by Cooper et al along with an efficiency ranging from about 17% to about 35% depending on the TALEN-pairs disclosed by Fahrenkrug et al (e.g., at the minimum 17% (TCRα) x 17% (CD52) = 2.89% doubly-inactivated gene efficiency; 5 x 108 cells x 2.89% = 1.45 x 107 doubly-inactivated cells).  Particularly, Hockemeyer et al already demonstrated that TALEN-mediated targeting efficiency is similar to that with ZFN for 5 distinct genomic loci in human pluripotent cells.
The modified method resulting from the combined teachings of Cooper et al, Arthaud, Gregory et al, Fahrenkrug et al, Hockemeyer et al and Berensen et al as set forth above is indistinguishable and encompassed by the presently claimed invention. 
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
Response to Arguments 
Applicant’s arguments related to the above 103 rejections in the Amendment filed on 12/24/2020 (pages 7-20) along with the 1.132 Declaration of Dr. Laurent Poirot filed on 12/24/2020 have been fully considered, but they are respectfully not found be persuasive for the reasons discussed below.  It is noting that Applicant’s arguments are similar to those in the 1.132 Declaration. 
Applicant argued basically that the number of double negative T cells generated by the instant application reaching 15.5% doubly inactivated was “unexpected” (Table 8 and Example 5), and by following the claimed protocol a baby with Leukemia could be later treated at Grand Osmond Street Hospital in London in November 2015 (Qasim et al., Sci. Transl. Med. 9, eaaj2013, 2017).  Applicant argued that based on the state of the art in May 2012, a skilled artisan would not have known whether the efficiency of TALENs in T cells would be sufficient to generate a population of doubly-inactivated human T-cells success was not predictable until the present inventors actually performed a successful experiment and understood that it could be readily achieved in sufficient number.  Applicant also argued that prior to May 2012 no one had used TALEN in primary human T cells, no one had generated double negative primary human T cells even by co-transfection of different heterodimers of ZFNs, and although ZFNs had been used in primary T cells prior to May 2012, a skilled artisan would not have been able to extrapolate success with ZFNs in T cells to success with TALENs in T cells to that extent because of the differences between these nucleases.  Applicant argued that unlike other human cells and cell lines, primary T cells have a limited lifespan and proliferative capacity and they are adversely affected by the introduction of DNA vector into their cytoplasm with a high rate of apoptosis (Ebert et al, Gene therapy 4:296-302, 1997, at page 296) as well as many plasmid transfection reagents are toxic for primary lymphocytes (Zhao et al, Mol. Ther. 13:151-159, 2006, at page 151).  Due to the fact that transfection was known to cause apoptosis in primary T cells and the worry that the addition of multiple TALENs might aggravate the propensity in primary T cells, a skilled artisan would have appreciated that off-site cleavage by TALENs might have led to cell death of the transfected cells, and therefore a skilled artisan would not have expected that experiments in other human cell types could be extrapolated to primary human T cells.  With respect to the primary Cooper reference, Applicant argued that no TALE-nuclease was ever actually used in primary T cells, or even a population of doubly-inactivated human T-cells by co-transfection of different heterodimers of ZFNs was due to the differences between ZFNs and TALENs (size, structure and stability of large TALEN-encoding RNAs in primary T cells) a skilled artisan would not have been able to extrapolate Cooper’s success with ZFNs in T cells to success with TALE-nucleases in T cells and/or would have a reasonable expectation of success to arrive at the presently claimed invention.  Applicant argued that the Arthaud reference did not use any nuclease in any cell type; while the Gregory reference also did not generate doubly-inactivated human T-cells, and instead introduced TALEN pairs on separate plasmids into CD34+ cells and Dr. Poirot would have expected that these plasmids would induce apoptosis in primary human T cells.  With respect to the Fahrenkrug reference, Applicant argued that the reference also did not generate a doubly-inactivated cells, used TALENs in primary fibroblast cells and not primary human T cells, and introduced TALEN pairs on plasmids into plasmids in Figure 7; and therefore a skilled artisan would have expected that the plasmids of Fahrenkrug et al would induce apoptosis in primary human T cells, would not have been able to extrapolate their results in primary fibroblast cells to primary human T cells and/or would not have a reasonable expectation of success to arrive at the presently claimed invention.  Applicant also argued that since none of GenBank Accession No. X02883.1 and WO 2010/132697 discloses any nuclease in any cell type, these additional references also do not cure the deficiencies of Cooper et al, Arhaud et al, Gregory et al and Fahrenkrug et al as set forth above.  Dr. Poirot further argued that a skilled artisan would not have been surprised to have an efficiency of single inactivation of less than 0.1% for each TALEN due to the low efficiencies seen with fibroblasts by Fahrenkrug et al, known difficulties with human T cells, and efficiency of even a single inactivation by TALENs in primary T cells was unknown at the effective filing date of the present application, and nothing in the previously cited references would have provided a skilled artisan with an expectation of having an efficiency of single inactivation of more than 0.1% for each TALEN.  An efficiency of 0.1% for each TALEN would need a starting population of more than 1010 human primary T cells to reach 104 doubly-inactivated human T-cells; and accordingly there was no reasonable expectation of success to arrive at the presently claimed invention.
First, the instant claims encompass a method for generating a population of doubly-inactivated primary human T-cells for immunotherapy comprising: providing at least 5 x 106 (e.g., 107, 108, 109 or more) primary human T cells from a single donor; co-electroporating into said primary human T cells: (a) two different RNAs each encoding one half TALE-nuclease, wherein the two half TALE-nucleases dimerize to form a first TALE-nuclease that cleaves TCRα, and (b) two different RNAs each encoding one half TALE-nuclease, wherein the two half TALE-nucleases dimerize to form a second TALE-nuclease that cleaves CD52, to generate: (i) prior to expansion, a population of transfected human T cells comprising at least 104 doubly-inactivated human T-cells having both TCRα and CD52 genes inactivated for infusing into an individual for immunotherapy treatment; or (ii) after expansion, a population of doubly-inactivated human T cells having both TCRα and CD52 genes inactivated sufficient for immunotherapy (e.g., at least 104 cells).  With a starting population of at least 5 x 106 4 or 105 doubly-inactivated human T cells that is generated prior to expansion would represent only ≤ 0.2% and ≤ 2% efficacy rate, respectively.  None of the instant claims is limited only to a method for generating a population of doubly inactivated primary human T-cells for immunotherapy with a high and unexpected efficacy rate of 15.5% as demonstrated in Table 8 of the specification, nor is any of the instant claims drawn to a method for generating a population of doubly inactivated primary human T-cells for immunotherapy using specific optimized cytopulse conditions that are disclosed in Example 5 of the present application.     
 Second, the examiner disagrees with Dr. Poirot’s contention that based on the state of art in May 2012 an ordinary skilled artisan would not have an expectation of an efficiency of single inactivation of more than 0.1% for each TALEN in primary human T cells (0.1% x 0.1% = 0.01% efficacy rate for doubly inactivation; and 0.01% of 5 million primary T cells is 500 doubly-inactivated T cells) and accordingly an ordinary skilled artisan would not have a reasonable expectation of success of obtaining at least 104 doubly-inactivated human T cells having both TCRα and CD52 genes inactivated for immunotherapy.  This is because since the primary Cooper reference already demonstrated successfully the disruption of the alpha-beta TCR-CD3 complex on primary human T cells (5 x 106 T cells) via electro-transfer of in vitro transcribed mRNA species coding for two ZFN pairs targeting the constant regions of TCRalpha (TRAC-ZFN-1 and TRAC-ZFN-2) or TCRbeta (TRBC-ZFN-1 and TRB-ZFN-2) with 37% and 15% of electroporated T-cells lost expression of CD3ε using the ZFN pair targeting TRAC and TRBC, respectively, and without an appreciable decrease in viability (paragraph 184 and Fig. 2) coupled with the teachings of Hockemeyer et al demonstrating that TALEN-mediated targeting efficiency is similar to that with ZFN for 5 distinct genomic loci in human pluripotent cells along with an efficiency ranging from about 17% to about 35% depending on the TALEN-pairs disclosed by Fahrenkrug et al, an ordinary skilled artisan would reasonably expect that TALEN pairs targeting the constant regions of TCRα and TCRβ in primary human T cells would also have an efficacy of about 37% and 15%, respectively, and not at 0.1% efficacy rate.  Please also noting that the primary Cooper reference already taught explicitly using zinc finger nucleases (ZFNs) or TALENs to disrupt the alpha and/or beta chains of the TCR in CAR+ T cells as well as additional HLA genes.  Accordingly, an ordinary skilled artisan at the effective filing date of the present application would have a reasonable expectation of success to generate a population of doubly-inactivated human T-cells with an efficiency ≤ 0.2% (104 doubly-inactivated human T cells) or ≤ 2% (105 doubly-inactivated human T cells) from a starting population of at least 5 x 106 human primary T cells as encompassed by the instant claims 
Third, with respect to the issue that primary human T cells are adversely affected by plasmid vector transfection and/or toxicity of plasmid transfection reagents, an ordinary skilled artisan would readily be able to bypass these potential problems via electro-transfer of in vitro transcribed mRNA species coding for desired TALEN pairs, as already demonstrated successfully by the primary Cooper reference for a ZFN pair targeting the constant region of TCRα gene with 37% efficacy and without an appreciable decrease in viability.  Additionally, since TALEN has a similar targeting efficiency as that of ZFN as taught by Hockemeyer et al, an ordinary skilled artisan would readily recognize at least that expressed TALEN and/or TALEN mRNA have similar stability as well as similar off-target rate as those of ZFN and/or ZFN mRNA; and an ordinary skilled in the art would also have a reasonable expectation that addition of an additional pair of sequence-specific TALENs in T cells would not lead to any appreciable decrease in viability.  Moreover, the data of Gregory et al and Fahrenkrug et al on TALENs also do not suggest that expressed TALEN and/or TALEN mRNAs are any less stable and/or more susceptible to degradation due to the TALEN large size. 
Fourth, the teachings of the primary Cooper reference are not necessarily limited to Example 2, and it is improper requiring the reference to provide a working example for each teaching embodiment.  The Cooper reference taught clearly using zinc finger nucleases (ZFNs) or TALENs to disrupt the alpha and/or beta chains of the TCR in CAR+ T cells derived from a single human donor as well as additional HLA genes via electrotransfer/electroporation.  The Arthaud reference was cited to provide a motivation for an ordinary skilled in the art to also disrupt the CD52 gene in primary human T cells.  The Gregory reference was cited to demonstrate that at the effective filing date of the present application TALEN pairs specific for PD1, VEGF, CCR5, GR, MHC and TCR genes among many other genes have been disclosed for genome engineering and editing applications in any cell type (e.g., bacterial, plant, fish, yeast, algae, insect, worm or mammalian cells such as hESC or hiPSC, hematopoietic stem cells); while the Fahrenkrug reference was also cited to demonstrate successful use of TALENs to make genetically modified somatic primary cells (e.g., fetal fibroblasts, adult ear fibroblasts) to make founders of genetically modified animal lines by cloning, particularly even without transposon co-selection, the most active TALEN pairs, DMDE7.1 and ACAN12, displayed cleavage of 38% and 25% chromosomes, respectively.  Fahrenkrug et al TALENs in the form of vectors or mRNAs can be introduced into a primary cell or embryo using any of the many known techniques for introducing of proteins, RNA, mRNA, DNA or vectors.  The Hockemeyer reference was cited to demonstrate at least that TALEN-mediated targeting efficiency is similar to that with ZFN for 5 distinct genomic loci in human pluripotent cells.  GenBank Accession No. X02883.1 and the Kaplan reference were used as evidence that human TCRα chain constant region sequence comprises SEQ ID NO: 37 and the human CD52 gene contains a genomic sequence comprising SEQ ID NO: 40, respectively.  The Berenson reference was cited to supplement the combined teachings of Cooper et al, Arthaud, Gregory et al, Fahrenkrug et al and Hockemeyer et al for the limitation “at least 106 doubly-inactivated human T cells” recited in dependent claims 91 and 94.  Please refer to the above 103(a) rejections for more details, including motivations for combining these cited references along with reasoning why an ordinary skilled artisan would have a reasonable expectation of success to arrive at the instant broadly claimed inventions.  Please also refer to the examiner’s responses in the immediately preceding paragraphs on the issue of reasonable expectation of success to arrive at the presently claimed invention based at least on the combined teachings of Cooper et al, Arthaud, Gregory et al, Fahrenkrug et al and Hockemeyer et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 76-77, 86, 89-90 and 92-93 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-17 of U.S. Patent No. 10,286,007 in view of Cooper et al (US 2014/0349402), Arthaud (US 2007/0286857), .
Claims 76-77 and 86 of the present application are directed to a method for generating a population of doubly-inactivated primary human T cells for immunotherapy comprising: providing at least 5 x 106 primary human T cells from a single donor; co-electroporating into said primary human T cells: (a) two different RNAs each encoding one half TALE-nuclease, wherein the two half TALE-nucleases dimerize to form a first TALE-nuclease that cleaves at any T-cell receptor alpha sequence as long as the sequence comprising SEQ ID NO:37, and (b) two different RNAs each encoding one half TALE-nuclease, wherein the two half TALE-nucleases dimerize to form a second TALE-nuclease that cleaves at any CD52 sequence as long as the sequence comprises SEQ ID NO:40 to generate a population of transfected human T cells comprising doubly-inactivated human T-cells having both TCRα and CD52 genes inactivate; and expanding the population of doubly-inactivated human T-cells for infusing into an individual for immunotherapy treatment is generated.  Claims 89-90 and 92-93 of the present application are drawn to a method for generating a population of doubly-inactivated primary human T-cells comprising: providing at least 5 x 106 primary human T cells from a single donor; co-electroporating into said primary human T cells: (a) two different RNAs each encoding one half TALE-nuclease, wherein the two half TALE-nucleases dimerize to form a first TALE-nuclease that cleaves TCRα, and (b) two different RNAs each encoding one half TALE-nuclease, wherein the two half TALE-nucleases dimerize to form a second TALE-nuclease that cleaves CD52, to generate, prior to expansion, a population of transfected human T cells comprising at least 104 doubly-inactivated human T-cells having both first and second genes inactivated for infusing into an individual for immunotherapy treatment.  With a starting population of at least 5 x 106 primary human T cells, a population of 104 or 105 doubly-inactivated human T cells that is generated prior to expansion would represent only ≤ 0.2% and ≤ 2% efficacy rate, respectively.  
Claims 1 and 3-17 of U.S. Patent No. 10,286,007 are directed to a method to obtain modified TCR alpha deficient human T-cells (e.g., TCR alpha deficient T-cells also express a CAR and/or with further inactivated PDCD1 or CTLA-4 gene via TALEN, see dependent claims 16-17), wherein said TCR alpha deficient human T-cells can proliferate independently of the Major Histocompatibility Complex signaling pathway, said method comprising the following steps:  (a) recovering cells from a human (e.g., T-cells, dependent claim 3); (b) genetically modifying said recovered cells ex-vivo by inactivating TCR alpha (e.g., via introduced TALE-nuclease targeted against SEQ ID NO: 37; see dependent claims 12-15); (c) introducing into said genetically modified cells an exogenous pTalpha polypeptide that support CD3 surface expression; and (d) expanding TCR alpha deficient human T-cells.    
The claims of the present application differ from claims 1 and 3-17 of U.S. Patent No. 10,286,007 at least in reciting specifically: providing at least 5 x 106 primary human T cells from a single donor; co-electroporating into said primary human T cells:  (a) two different RNAs each encoding one half TALE-nuclease, wherein the two half TALE-nucleases dimerize to form a first TALE-nuclease that cleaves TCRα, and (b) two different RNAs each encoding one half TALE-nuclease, wherein the two half TALE-nucleases dimerize to form a second TALE-nuclease that cleaves CD52, to generate, prior to expansion, a population of transfected human T cells comprising at least 104 doubly-inactivated human T-cells having both first and second genes inactivated for infusing into an individual for immunotherapy treatment.
At the effective filing date of the present application (05/25/2012), Cooper et al already disclosed at least a method of generating CAR+ T cells genetically modified to eliminate expression of T-cell receptor and/or HLA for immunotherapy, said method comprises the steps of:  a) providing one or more T cells (e.g., human primary T cells from one healthy donor); b) modifying the T cells to express a recombinant chimeric antigen receptor comprising an intracellular signaling domain, a transmembrane domain, and an extracellular domain comprising an antigen binding region (e.g., exemplary human CD19-specific chimeric T cell receptor); and c) modifying the T cells to harbor an endogenous T-cell receptor alpha/beta chain coding sequence that is not expressed or encodes a nonfunctional T-cell receptor (see at least the abstract; Summary of the Invention; particularly paragraphs 8-14, 17, 22, 72, 118-122, 126, 170-177 and examples 2-6).  Cooper et al also taught that the above disclosed method includes one in which step b) occurs before step c) or step c) occurs before step b); and that the method further comprising the step of propagating the genetically modified T cells for days, weeks or months ex vivo as a bulk population for various applications such as treating any kind of autoimmune disease (e.g., systemic lupus erythematosus, rheumatoid arthritis and B cell-associated autoimmune diseases), infection and cancer such as lymphoma, leukemia, acute lymphoplastic leukemia, chronic lymphoblastic leukemia and chronic lymphocytic leukemia (paragraphs 11, 27, 119, 126 and 153).  Cooper et al also disclosed that the alpha and/or beta chains of the TCR are disrupted in CAR+ T cells using zinc finger nucleases (ZFNs) or TALENS (paragraphs 9, 13, 17, 26 and 117-122).  Similarly, Cooper et al also taught that ZFNs or TALENs can be used to eliminate one or more HLA expression by physical means that include electro-transfer of mRNA species, viral vector or non-viral vector (paragraphs 17, 25-26).  Cooper et al stated “These T cell products significantly broaden the application of antigen-specific T-cell therapy, such as for cancer and infection, for example.  In certain embodiments, the invention provides off-the-shelf universal CAR+ T cells from allogeneic healthy donors that can be administered to any patient without causing GVHD.  An advantage to the methods and compositions of the present invention is that the modified cells allow interrogation of the antigen independence of MHC and therefore the cells are suitable for any genetic background in the recipient” (paragraph 10), and “These data confirm that TCR-CAR+ T cells can be propagated to achieve high enough cell numbers for a single donor-derived, modified T cell pool to be sufficient for subsequent infusion into multiple recipients, as the need arises” (paragraph 189).  Interesting, Cooper et al further stated explicitly “Subsets of the recombinant T cells may be deleted on artificial antigen presenting cell or with an antibody, such as Campath, which binds CD52 on the T cell surface” (bottom of paragraph 126).  Example 2 demonstrated the disruption of the alpha-beta TCR-CD3 complex on primary human T cells (5 x 106 T cells) via electro-transfer of in vitro transcribed mRNA species coding for two ZFN pairs targeting the constant regions of TCRalpha (TRAC-ZFN-1 and TRAC-ZFN-2) or TCRbeta (TRBC-ZFN-1 and TRB-ZFN-2) (paragraphs 164-165, 174-175, 184-185 and Figs. 1-2).  Cooper et al stated “Using this approach, 37% and 15% of electroporated T-cells lost expression of CD3ε using the ZFN pair targeting TRAC and TRBC, respectively,….with no change in the levels of CD3 negative cells in the untransfected and without an appreciable decrease in viability” (bottom of paragraph 184).  Example 6 illustrated that TCRNEGCD19RCD28+ T-cells can be propagated to about 109 cells; and Cooper et al concluded “These data confirm that TCRnegCAR+ T cells can be propagated to achieve high enough cell numbers for a single donor-derived, modified T cell pool to be sufficient for subsequent infusion into multiple recipients, as the need arises” (last sentence of paragraph 189).
Additionally, Arthaud et al already taught the use of an effective amount of an anti-CD52 antibody (e.g., CAMPATH-1H which is a humanized anti-CD52 monoclonal antibody) to treat diabetes in a patient (see at least the Abstract and Summary of the Invention).  Arthaud also disclosed that CD52 antigen is expressed on lymphocytes, monocytes, macrophages, NK cells; and anti-CD52 antibody is also approved for the treatment of B-cell chronic lymphocytic leukemia in patients who have been treated with alkylating agents and who have failed fludarabine therapy (paragraph 6).  Arthaud further taught that infusion of CAMPATH-1H results in rapid fall of lymphocyte counts and a prolonged lymphopenia that ensues for over 2 years (paragraph 7).
 Moreover, Fahrenkrug et al also taught successfully using TALENs to make genetically modified somatic primary cells (e.g., fetal fibroblasts, adult ear fibroblasts) to make founders of genetically modified animal lines by cloning; as well as methods for enriching and selecting for TALEN-modified cells (see at least the Abstract; Summary and particularly paragraphs 39-50, 75-88, examples 3-8).  Fahrenkrug et al taught that TALENs (in the form of vectors or mRNAs) and/or other factors (e.g., reporter, transposon) can be introduced into a primary cell or embryo using any of the many known techniques for introducing of proteins, RNA, mRNA, DNA or vectors, including co-injection and that the cell may be exposed to or injected with a plurality of vectors (paragraphs 40-41, 43-50).  Fahrenkrug et al stated “It is theorized, without being bound to a specific theory, that cells that express a gene cassette from a first vector are also likely to be successfully modified by a TALEN delivered independently by mRNA or another vector.  Expression of a reporter allows for elimination of cells that do not express the reporter” (paragraph 45); “Transposon co-selection was then applied to cells transfected by nucleofection where >90% transfection efficiency is routine…An unexpectedly high proportion of bi-allelic modifications (about 17% to about 35% depending on the TALEN-pair) were observed" (paragraph 41) and “The success rate for generating active TALEN pairs has been high.  Data collected up to the time of filing shows that 23 of 36 (64%) TALEN pairs were detectably active (>1.0% NHEJ) at 15 genes scattered across the pig and cow genome, on autosomes and both the X and Y chromosomes” (bottom of paragraph 111).  Even without transposon co-selection, Fahrenkrug et al disclosed that the most active TALEN pairs, DMDE7.1 and ACAN12, displayed cleavage of 38% and 25% chromosomes, respectively (paragraphs 41 and 111; Example 3 and Fig. 5).
Furthermore, Hockemeyer et al already successfully engineered transcription activator-like effector nucleases (TALENs) for five distinct genomic loci; and they obtained human embryonic stem cell (ESC) and induced pluripotent stem cell (iPSC) clone carrying transgenic cassettes solely at the TALEN-specified location (Abstract; Figure 1 and Table 1).  Hockenmeyer et al stated “At all five genomic sites These efficiencies are similar to those observed with ZFNs2” (page 734, left column, last full paragraph); “A strategy to minimize potential off-target events is to design TALENs to function as obligatory heterodimers14.  Such heterodimeric nucleases, fused to the TALE DNA binding domain, enabled high-efficiency targeting of the PPR1R12C locus (Table 1)” (page 734, left column, first full paragraph); and “Targeting efficiency was high and similar to that with ZFNs2.  50% of the clones were targeted in one or both alleles and carried no randomly integrated transgene (Fig. 1b, Table 1 and Supplementary Fig. 2)…TALEN- as well as ZFN-mediated targeting of PPP1R12C results in robust transgene expression in pluripotent as well as in differentiated cells” (page 731, right column, second full paragraph).
 Accordingly, it would have been obvious for an ordinary skilled artisan to modify the method of obtaining modified TCR alpha deficient human T-cells in claims 1 and 3-17 of U.S. Patent No. 10,286,007 by also providing at least 5 x 106 primary human T cells from a single donor for co-electroporation with a pair of CD52-targeted engineered TALEN encoding mRNAs along with a pair of TCRα-targeted engineered TALEN encoding mRNAs in the preparation of modified TCR alpha deficient T cells for treating a patient with diabetes or B-cell chronic lymphocytic leukemia undergoing standard anti-CD52 antibody treatment, in light of the teachings of Cooper et al, Arthaud, Fahrenkrug The human CD52 gene contains a genomic sequence comprising SEQ ID NO: 40 as evidenced by SEQ ID NO: 2 taught by Kaplan et al (paragraph 66; Fig.13A-B and attached sequence search). 
An ordinary skilled artisan would have been motivated to carry out the above modifications because Cooper et al already taught that the alpha and/or beta chains of the TCR are disrupted in CAR+ T cells using zinc finger nucleases (ZFNs) or TALENS along with an exemplification demonstrating successful disruption of the alpha-beta TCR-CD3 complex on primary human T cells (5 x 106 T cells) via electro-transfer of in vitro transcribed mRNA species coding for two ZFN pairs targeting the constant regions of TCRalpha (TRAC-ZFN-1 and TRAC-ZFN-2).  Additionally, the resulting modified engineered T cells would not be depleted by anti-CD52 antibody that is used in the standard treatment regimen for treating patient with diabetes or B-cell chronic lymphocytic leukemia as taught by Arthaud; and a consequence thereof is that the treated patient would avoid at least rapid fall of lymphocyte counts and a prolonged lymphopenia.  Moreover, Hockemeyer et al demonstrated that TALEN-mediated targeting efficiency is similar to that with ZFN for 5 distinct genomic loci in human pluripotent cells, while Fahrenkrug et al also taught successfully using TALENs to make genetically modified somatic primary cells (e.g., fetal fibroblasts, adult ear fibroblasts) to make founders of genetically modified animal lines by cloning; as well as a co-transfection, co-selection method for enriching and selecting for TALEN-modified cells.  
An ordinary skilled artisan would have a reasonable expectation of success in light of issued claims 1 and 3-17 of U.S. Patent No. 10,286,007 along with the teachings of 4 doubly-inactivated human T cells) or ≤ 2% (105 doubly-inactivated human T cells) from a starting population of at least 5 x 106 human primary T cells as encompassed by the instant claims at least on the basis of 37% of electroporated T-cells lost expression of CD3ε using the ZFN pair targeting TRAC reported by Cooper et al along with an efficiency ranging from about 17% to about 35% depending on the TALEN-pairs disclosed by Fahrenkrug et al (e.g., at the minimum 17% (TCRα) x 17% (CD52) = 2.89% doubly-inactivated gene efficiency; 5 x 106 cells x 2.89% = 144,500 doubly-inactivated cells).  Particularly, Hockemeyer et al already demonstrated that TALEN-mediated targeting efficiency is similar to that with ZFN for 5 distinct genomic loci in human pluripotent cells.

Claims 91 and 94 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-17 of U.S. Patent No. 10,286,007 in view of Cooper et al (US 2014/0349402), Arthaud (US 2007/0286857), Fahrenkrug et al (US 2012/022143), Hockemeyer et al (Nature Biotechnology 29:731-734, 2011); and evidenced by Kaplan et al (WO2010/132697) as applied to claims 76-77, 86, 89-90 and 92-93 above, and further in view of Berenson et al (US 2002/0058019).  
None of claims 1 and 3-17 of US Patent No. 10,286,007 and the cited references teaches specifically to provide at least 108 or 109 primary human T cells from a single donor for electroporation to generate at least 106 doubly-inactivated human T cells (this would represent a 1% or 0.1% efficacy rate, respectively).    
simultaneous stimulation and concentration of T-cells after a collection from a patient at a clinical site containing at least 5 x 108 CD3+ T cells even prior initiating the Xcellerate magnetic concentration and stimulation for various applications, including the use in treating cancer, viral infection and immune related disorders (Abstract; Summary of the Invention; Examples 1-2; particularly paragraphs 36-37, 182-183; Figs. 1-2; Tables 1 and 5).  After an Xcellerate process, 31 x 109 to 65 x 109 CD3+ T-cells were obtained from the starting 5 x 108 CD3+ T cells (Table 5).
Accordingly, it would have been obvious for an ordinary skilled artisan to further modify claims 1 and 3-17 of US Patent No. 10,286,007 along with the teachings of Cooper et al, Arthaud, Fahrenkrug et al and Hockemeyer et al by also providing at least 5 x 108  or 109  primary human T cells from a single donor for electroporation to generate a larger population of at least 106 doubly inactivated human T cells, in light of the teachings of Berenson et al as presented above.  
An ordinary skilled artisan would have been further motivated to carry out the above modification because Berenson et al already disclosed that a collection from a patient at a clinical site already containing at least 5 x 108 CD3+ T cells even prior initiating the Xcellerate magnetic concentration and stimulation process for various applications, and after the Xcellerate process 31 x 109 to 65 x 109 CD3+ T-cells were obtained.
An ordinary skilled artisan would have a reasonable expectation of success in light of claims 1 and 3-17 of US Patent No. 10,286,007 along with the teachings of Cooper et 6 doubly-inactivated human T cells) from a starting population of at least 5 x 108 human primary T cells as encompassed by the instant claims at least on the basis of 37% of electroporated T-cells lost expression of CD3ε using the ZFN pair targeting TRAC reported by Cooper et al along with an efficiency ranging from about 17% to about 35% depending on the TALEN-pairs disclosed by Fahrenkrug et al (e.g., at the minimum 17% (TCRα) x 17% (CD52) = 2.89% doubly-inactivated gene efficiency; 5 x 108 cells x 2.89% = 1.45 x 107 doubly-inactivated cells).  Particularly, Hockemeyer et al already demonstrated that TALEN-mediated targeting efficiency is similar to that with ZFN for 5 distinct genomic loci in human pluripotent cells.

Examiner’s Comment 
The prior art at the effective filing date of the present application did not teach or suggest fairly using the two half TALE-nucleases encoded by the nucleotide sequences of SEQ ID NO:49 and SEQ ID NO:50 to cleave at the TCRα sequence of SEQ ID NO:37; and/or the two half TALE-nucleases encoded by the nucleotide sequences of SEQ ID NO:55 and SEQ ID NO: 56 for generating a population of doubly-inactivated primary human T cells.
Conclusion
No claim is allowed.
Claims 79-82 and 87-88 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.


/QUANG NGUYEN/Primary Examiner, Art Unit 1633                                                                                                                                                                                                        


DEFINITION  Human gene for T-cell receptor alpha chain C region.
ACCESSION   X02883
VERSION     X02883.1
KEYWORDS    Alu repetitive sequence; constant region; T-cell receptor; T-cell
            receptor alpha.
SOURCE      Homo sapiens (human)
  ORGANISM  Homo sapiens
            Eukaryota; Metazoa; Chordata; Craniata; Vertebrata; Euteleostomi;
            Mammalia; Eutheria; Euarchontoglires; Primates; Haplorrhini;
            Catarrhini; Hominidae; Homo.
REFERENCE   1  (bases 1 to 5089)
  AUTHORS   Yoshikai,Y., Clark,S.P., Taylor,S., Sohn,U., Wilson,B.I.,
            Minden,M.D. and Mak,T.W.
  TITLE     Organization and sequences of the variable, joining and constant
            region genes of the human T-cell receptor alpha-chain
  JOURNAL   Nature 316 (6031), 837-840 (1985)
   PUBMED   2993909
REFERENCE   2  (bases 266 to 565; 2397 to 2516; 3261 to 3501; 4337 to 5177)
  AUTHORS   Baer,R., Lefranc,M.P., Minowada,J., Forster,A., Stinson,M.A. and
            Rabbitts,T.H.
  TITLE     Organization of the T-cell receptor alpha-chain gene and
            rearrangement in human T-cell leukaemias
  JOURNAL   Mol. Biol. Med. 3 (3), 265-277 (1986)
   PUBMED   3016457

  Query Match             100.0%;  Score 49;  DB 137;  Length 5177;
  Best Local Similarity   100.0%;  
  Matches   49;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TTGTCCCACAGATATCCAGAACCCTGACCCTGCCGTGTACCAGCTGAGA 49
              |||||||||||||||||||||||||||||||||||||||||||||||||
Db        262 TTGTCCCACAGATATCCAGAACCCTGACCCTGCCGTGTACCAGCTGAGA 310












ID   AYL80060 standard; DNA; 2604 BP.
PI   Kaplan JM,  Roberts BL,  Siders WM;
DE   Human cluster of differentiation 52 gene, SEQ ID 2.
SQ   Sequence 2604 BP; 693 A; 691 C; 727 G; 493 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 49;  DB 41;  Length 2604;
  Best Local Similarity   100.0%;  
  Matches   49;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TTCCTCCTACTCACCATCAGCCTCCTGGTTATGGTACAGGTAAGAGCAA 49
              |||||||||||||||||||||||||||||||||||||||||||||||||
Db        114 TTCCTCCTACTCACCATCAGCCTCCTGGTTATGGTACAGGTAAGAGCAA 162